Citation Nr: 0430981	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  00-01 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a certificate of eligibility for a special 
home adaptation grant under 38 U.S.C.A. § 2101(b).

2.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing under 
38 U.S.C.A. § 2101(a). 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  Thereafter, the veteran relocated 
to Carlsbad, California, and his claims file was transferred 
to the RO in San Diego, California.

The veteran testified at a video conference hearing before a 
Member of the Board in November 2000.  Thereafter, the Member 
of the Board who presided at the November 2000 video 
conference hearing terminated her employment at the Board.  
Accordingly, per the veteran's request, he was scheduled for 
another hearing before a Member of the Board, to be conducted 
at the RO on in July 2004.  The veteran did not report for 
this hearing.  Therefore, the Board will consider the 
veteran's right to a new hearing waived.  The Board wishes to 
make it clear that the transcript of the November 2000 
hearing is of record and has been carefully reviewed.

In August 2003, the veteran revoked his power of attorney 
with the American Legion.  There is no indication in the 
claims folder that the veteran has appointed or desires to 
appoint another representative.

This case was previously before the Board and was remanded in 
February 2001.  Unfortunately, inasmuch as the development 
requested has not been accomplished, the matter involving 
specially adapted housing under 38 U.S.C.A. § 2101(a) is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant if further 
action is required.






FINDINGS OF FACT

1.  The veteran is not blind (5/200 visual acuity or less) in 
both eyes.

2.  The veteran's service connected disabilities do not 
include the anatomical loss or loss of use of both hands.


CONCLUSION OF LAW

The criteria for establishing entitlement to a special home 
adaptation grant are not met.  38 U.S.C.A. § 2101(b) (West 
2002); 38 C.F.R. §§ 3.809a, 4.63. (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  The Board finds that 
the requirements of the VCAA are met regarding the matter 
being addressed on the merits.

The October 1999 rating decision, the November 1999 statement 
of the case, a letter from VA dated in September 2002, and 
May 2003 supplemental statement of the case notified the 
appellant of the evidence necessary to substantiate his 
claim.  In the September 2002 correspondence, VA specifically 
apprised the veteran of the duty to notify and assist 
provisions in the VCAA, with identification of the parties 
responsible for obtaining pertinent evidence.  Regarding 
notice content, while the veteran was not advised verbatim to 
submit everything he had pertinent to his claim, he was told 
to submit any additional records and advised that if he 
wanted help getting any additional information or evidence 
that he thought would support his claim he should let VA 
know.  As he had also been advised of what was needed to 
establish entitlement to the benefit sought and of his and 
VA's responsibilities in claims development, the notice was 
equivalent to that mandated.  There is nothing conceivable 
the veteran could have in his possession that could change 
the outcome.  VA's notification duties are met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, VA has obtained available 
records, afforded the veteran a hearing before a member of 
the Board, and arranged for a VA examination in March 2003.  
Identified pertinent records have been obtained.  The 
documents of record contain sufficient evidence to decide 
this matter.  Accordingly, the Board finds that there has 
been no prejudice to the appellant that would warrant further 
notification or development of this claim.  As such, the 
appellant's procedural rights have not been abridged with 
respect to the issue addressed in this decision and the Board 
will proceed with adjudication of this claim.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

Analysis

The veteran's service connected disabilities consist of 
muscular low back strain with degenerative changes and 
degenerative disc disease, lumbar spine, evaluated as 40 
percent disabling; status post internal derangement, right 
knee, with moderate instability, evaluated as 20 percent 
disabling; internal derangement, left knee, postoperative, 
evaluated as 20 percent disabling; status post internal 
derangement, right knee, with degenerative changes and 
limitation of motion, evaluated as 10 percent disabling; and 
residuals, sprain, left ankle, mild, evaluated as 10 percent 
disabling.  His combined schedular evaluation is 70 percent 
and he has been rated as totally disabled due to service 
connected disabilities which render him unemployable.  

Review of the claims file, to include the veteran's service 
and VA medical records, communications from him and on his 
behalf, as well as his hearing testimony, reflects that the 
veteran is not blind (5/200 visual acuity or less) in both 
eyes and his service connected disabilities do not include 
the anatomical loss or loss of use of both hands. 

A certificate of eligibility for financial assistance in 
acquiring necessary special home adaptations may be issued to 
a veteran with requisite service who is entitled to VA 
compensation for a permanent and total service-connected 
disability, if, (a) the veteran is not entitled to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 C.F.R. § 3.809(a); and had 
not previously received assistance in acquiring specially 
adapted housing under 38 U.S.C.A. § 2101(a); and (b) the 
veteran is entitled to compensation for permanent and total 
disability which is (1) due to blindness in both eyes with 
5/200 visual acuity or less, or (2) includes the anatomical 
loss or loss of use of both hands.  This assistance will not 
be available to any veteran more than once.  38 U.S.C.A. 
§ 2101(b); 38 C.F.R. § 3.809a.

Loss of use of the hand will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the elbow with use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function of the hand, whether the acts 
of grasping, manipulation, etc., could be accomplished 
equally well by an amputation stump with prosthesis.  See 
38 C.F.R. § 4.63. 

While eligibility for a Special Home Adaptation Grant is 
dependent, in part, on the veteran being ineligible for 
Specially Adapted Housing and entitlement to that benefit has 
not yet been finally resolved in the instant case, the Board 
finds that under the circumstances of this case, those two 
matters are not inextricably intertwined, and that it is not 
inappropriate to proceed with the Special Home Adaptation 
Grant (as that matter is fully developed).  A Special Home 
Adaptation Grant requires both ineligibility for Specially 
Adapted Housing and qualifying disability.  And if one of the 
two thresholds is not met, whether the other threshold is met 
becomes irrelevant.  

In the instant case, the evidence clearly shows that while 
the veteran has severely disabling permanent service 
connected disability, such disability does not include 
disability qualifying for a Special Home Adaptation Grant.  
The veteran clearly is not blind (5/200 visual acuity or 
less) in both eyes and he does not have service connected 
anatomical loss or loss of use of both hands.  The veteran 
does not allege otherwise.

The veteran asserts that his March 2003 VA examination is 
inadequate.  In this regard, it is noteworthy that the 
veteran has not alleged that he has since become blind or 
developed loss of use of his hands (as described in 38 C.F.R. 
§ 4.63).  As these threshold criteria are not met, this claim 
must be denied.


ORDER

Entitlement to a certificate of eligibility for a Special 
Home Adaptation Grant is denied.


REMAND

The veteran also claims entitlement to specially adapted 
housing under 38 U.S.C.A. § 2101(a).  During his November 
2000 hearing, the veteran essentially claimed that his lower 
extremity disabilities amount to loss of use because, without 
the use of a cane or other assistive device, the functions of 
balance and propulsion are impeded and essentially preclude 
effective locomotion without frequent falls.  

38 C.F.R. § 3.809 provides that a certificate of eligibility 
for assistance in acquiring specially adapted housing may be 
extended if a veteran is entitled to compensation for 
permanent and total disability due to any one of the 
following:  (1) the loss, or loss of use, of both lower 
extremities, such as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair; (2) blindness in 
both eyes, having only light perception, plus the anatomical 
loss or loss of use of one lower extremity; (3) the loss or 
loss of use of one lower extremity together with residuals of 
organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair; (4) the loss 
or loss of use of one lower extremity together with the loss 
of use of one upper extremity which so affect the functions 
of balance or propulsion as to preclude locomotion without 
the aid of braces, crutches, canes, or a wheelchair.  

The February 2002 remand from the Board requested that the 
veteran be afforded a VA examination to obtain an opinion as 
to whether he has suffered the loss of use of both lower 
extremities due to his service connected disabilities such 
that locomotion is precluded without the aid of braces, 
crutches, canes, or a wheelchair.  Alternatively, the 
examiner was requested to provide an opinion as to whether 
the veteran's service connected disabilities have resulted in 
the loss of use of one lower extremity together with 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
Unfortunately, the examiner failed to address the opinions 
requested by the Board in the February 2001 remand.  
Accordingly, in view of the inadequate compliance with the 
Board's prior development instructions, this case must be 
remanded to the RO for further action.

In this regard, the Board notes that the United States Court 
of Appeals for Veterans Claims (Court) has determined that a 
remand by the Board confers upon a claimant, as a matter of 
law, the right to compliance with remand orders.  See Stegall 
v. West, 11 Vet. App. 268, 270-71 (1998).

Although the Board regrets the delay, the Court has made it 
clear that failure to adequately show compliance with VCAA 
notice requirements and Board failure to enforce compliance 
with such notice requirements is remandable error.  Huston v. 
Principi, 17 Vet. App. 195, 202 (2003).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ensure compliance with 
all VCAA notice and assistance 
requirements. 

2.  The RO should contact the veteran 
and, with his assistance, obtain copies 
of all available records, VA and private, 
relating to treatment he has received 
since February 2001 for his service-
connected disabilities.  

3.  When the above records, if any, have 
been secured and associated with the 
claims folder, the RO should schedule the 
veteran for a comprehensive VA 
examination by an appropriate specialist 
to determine whether it is at least as 
likely as not that the veteran's service-
connected disabilities have resulted in 
the loss of use of one or both of his 
lower extremities so as to preclude 
unaided locomotion.  The examiner should 
specifically indicate whether such 
disability affects the functions of 
balance or propulsion so as to preclude 
unaided locomotion.  The examiner should 
also provide a medical opinion as to 
whether it is at least as likely as not 
that the veteran's service-connected 
disabilities of either or both lower 
extremities, together with residuals of 
organic disease or injury, or the loss of 
use of one upper extremity, affects the 
functions of balance or propulsion so as 
to preclude unaided locomotion.  The 
veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  A complete rationale for 
all opinions expressed should be 
provided.  If the examiner is unable to 
provide the requested opinion without 
resorting to speculation, it should be so 
stated.

4.  The RO should then readjudicate the 
claim for Specially Adapted Housing under 
38 U.S.C.A. § 2101(a).  If the claim 
remains denied, the veteran should be 
issued an appropriate SSOC and afforded 
the opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.   No action is required of the 
appellant until he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



